 Case: 1:18-cv-06384 Document #: 105 Filed: 07/17/19 Page 1 of 1 PageID #:917

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Scottsdale Insurance Company, et al.
                                          Plaintiff,
v.                                                      Case No.: 1:18−cv−06384
                                                        Honorable Matthew F. Kennelly
Chris Carpentry Co., et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


      MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's motion for a
one−day extension of time [90] is granted. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
